Citation Nr: 0512060	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  99-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from December 1949 to 
November 1953.  He died in December 1997, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This case was remanded to the RO in 
December 2000 for further development; it was returned to the 
Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the veteran's service-connected 
disabilities caused or contributed substantially or 
materially to his death in December 1997.  According to his 
death certificate, he died from a myocardial infarction due 
to or as a consequence of angina.  At the time of the 
veteran's death, he was service connected for residuals of a 
gunshot wound to the right femur involving Muscle Group XIV, 
evaluated as 40 percent disabling; for osteomyelitis of the 
right femur, evaluated as 20 percent disabling; and for post 
operative residuals of a right patella fracture, evaluated as 
10 percent disabling.

In connection with her claim, the appellant submitted a June 
1999 statement by Dr. John Rigatti, who indicated that he 
treated the veteran for the residuals of his osteomyelitis 
from the early 1960s until February 1993.  Dr. Rigatti stated 
that per his usual practice, he had recommended aerobic 
physical activities and dietary modification to the veteran 
for the prevention of cardiovascular disease.  He noted that 
the veteran was unable to participate in any significant 
aerobic activities because of his chronic infection.  He 
concluded that the veteran's "enforced sedentary lifestyle" 
led to the development of significant cardiovascular disease, 
which in turn resulted in the fatal myocardial infarction.  
The June 1999 statement contained Dr. Rigatti's address in 
Massachusetts.

In the December 2000 remand, the Board noted that no clinical 
records or other supporting bases for Dr. Rigatti's 
conclusion were on file.  The Board instructed the RO to 
request that Dr. Rigatti provide the medical bases and 
supporting authority for his opinion.  The Board also 
requested that the RO obtain all pertinent examination and 
treatment records for the veteran from Dr. Rigatti.

The record reflects that following the December 2000 remand, 
the RO wrote the appellant twice and advised her to have Dr. 
Rigatti provide the medical bases and supporting authority 
for his June 1999 opinion.  The RO also requested either that 
she have him provide VA with the veteran's treatment records, 
or complete and return a form authorizing VA to obtain the 
records on her behalf.

In January 2003, the appellant provided VA with a signed 
authorization form, on which she left blank the sections for 
identifying the name and address of the intended recipient of 
the form, the dates of treatment, and the condition treated.  
There is no indication that the RO attempted to contact Dr. 
Rigatti, or to use the January 2003 authorization form to 
obtain any records from that physician.

The Board's December 2000 remand instructed the RO to contact 
Dr. Rigatti, and did not suggest that the RO should instead 
request that the appellant contact that physician.  Moreover, 
while the appellant could have, with a minimal effort, 
completed the blank sections of the January 2003 
authorization form discussed above, she did sign and date the 
form, and Dr. Rigatti's June 1999 statement provided VA with 
the relevant information needed to complete and submit the 
form (that is, his name, address, dates of treatment (1960 to 
1993) and condition treated (osteomyelitis)).  In any event, 
the RO should have informed the appellant that she needed to 
complete her January 2003 submission in favor of Dr. Rigatti.  
38 U.S.C.A. § 5102 (West 2002) (VA has an obligation to 
provide instructions necessary to complete VA claims forms.)  
Consequently, the Board finds that the RO did not 
substantially comply with the December 2000 remand 
instructions regarding obtaining additional evidence from Dr. 
Rigatti.  Remand of the case is therefore necessary, and the 
Board points out that the appellant's representative agrees 
that further efforts to obtain any records from Dr. Rigatti 
are required.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board notes in passing that the appellant contends that 
records for the veteran from certain VA facilities have not 
been obtained.  In November 2002, she indicated that he was 
treated in 1958 at the Brooklyn, New York VA hospital; from 
November 1980 to December 1980 at the Newington, Connecticut 
VA hospital, in November 1984 at the Boston, Massachusetts VA 
hospital, and in 1985 at the VA hospital in White River 
Junction, Vermont.  

In March 2003, VA's New York Harbor Healthcare System 
indicated that no records were available for the veteran 
(including from the Brooklyn campus).  The VA Medical Center 
(VAMC) in White River Junction, Vermont also indicates that 
no records for the veteran are available.  VA's Connecticut 
Healthcare System has additionally indicated that records for 
the veteran at that facility were transferred to the VAMC in 
Northampton, Massachusetts in 1981 (although the specific 
records from that facility mentioned by the appellant have 
been on file for quite some time).  

In November 2004, records from the Northampton VAMC for 1970 
to 1995 (including the Boston VA hospital records for 
November 1984 identified by the appellant) were received; the 
Board notes that additional VA medical records from that 
facility for 1996 and 1997 are already on file.  Hence, it 
appears that all outstanding VA records identified by the 
appellant have either been obtained, or shown to be 
unavailable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary 
information and authorization from 
the appellant, the RO should contact 
Dr. Rigatti at the address listed on 
his June 1999 statement, and request 
that he provide the medical bases 
and supporting authority for his 
June 1999 opinion that the veteran's 
service-connected chronic infections 
resulted in a sedentary lifestyle, 
that ultimately led to coronary 
artery disease.  Additionally, all 
pertinent examination and treatment 
records for the veteran from Dr. 
Rigatti should be obtained and 
associated with the claims files.  
All efforts to secure the above 
evidence must be documented.

2.  The appellant is hereby advised 
that she must complete a VA Form 21-
4142 in favor of Dr. Rigatti before 
VA may secure any evidence directly 
from him.  If and only if Dr. 
Rigatti provides the requested 
medical bases and supporting 
authority for his June 1999 opinion, 
the RO should return the claims file 
to the VA examiner who offered the 
December 2004 opinion in order to 
determine whether any addendum is in 
order in light of any additional 
evidence received.  The rationale 
for any opinion offered must be 
provided.  

3.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, have been 
conducted and completed in full.  
The RO should review any VA medical 
opinion obtained in connection with 
this remand to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and her 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant and 
her representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


